Citation Nr: 1039197	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for residuals of right 
femur fracture with three-quarter inch leg length discrepancy, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of 
Disagreement was filed in July 2007, a Statement of the Case was 
issued in October 2007, and a Substantive Appeal was received in 
December 2007.  The Veteran did not show for a Board hearing 
scheduled in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has alleged, through the submission of the December 
2007 Substantive Appeal, that he is unable to work due partly to 
hip pain.  A Social Security Administration Disability 
Determination and Transmittal reflects that the Veteran is 
disabled primarily due to degenerative joint disease of the right 
hip.  

After advising the Veteran of the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for establishing entitlement to 
an extra-schedular evaluation for a right femur disability, the 
RO should consider whether the Veteran's case should be forwarded 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Moreover, the Board notes that the June 2008 VA examination did 
not address the degree of functional impairment the Veteran's 
service-connected right femur disability produces in his capacity 
for performing substantially gainful employment.  Thus, the Board 
is of the opinion that the Veteran should be afforded an 
additional VA examination that addresses the effect of the 
Veteran's right femur disability on his ability to work.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for a right femur disability.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim for 
increased rating for right femur 
disability which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically as 
a result of the right femur disability.  

2.  The Veteran should be afforded an 
examination of his right femur to ascertain 
the severity and manifestations of his 
service-connected right femur disability 
and the degree of impairment this 
disability causes in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's right 
femur in detail.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected right femur 
disability produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, must be 
made available to the examiner for review.  

3.  After any appropriate development has 
been completed to the extent possible, this 
case should be forwarded to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
right femur claim, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b).  

Actions taken thereafter should proceed in 
accordance with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service.  

4.  Thereafter, if the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


